OPINION OF THE COURT
Per Curiam.
The respondent Burton M. Marks was admitted to the practice of law in New York by the Second Judicial Department on December 16, 1959. At all times relevant herein, he *249has maintained an office for the practice of law within the First Judicial Department. He now seeks an order pursuant to 22 NYCRR 603.11 permitting him to resign from the practice of law in this State.
The Departmental Disciplinary Committee instituted formal charges against the respondent alleging that he intentionally converted client finds to his personal use, failed to return client funds promptly and misrepresented the reason for failing to return such funds, and failed to account to clients for funds held on their behalf or interest thereon.
By order dated February 17, 1994, respondent was suspended from the practice of law pending determination of the charges herein.
In his affidavit of resignation, the respondent acknowledges that he is guilty of serious misconduct and that he cannot successfully defend himself on the merits against the charges lodged against him.
The respondent’s affidavit satisfies the Rules of this Court (22 NYCRR 603.11 [a]) which provide that an attorney under investigation may resign if he states that such resignation is freely and voluntarily tendered, not resulting from coercion or duress, and that he is fully aware of the implications of such action.
Accordingly, the respondent’s resignation should be accepted and his name should be stricken from the roll of attorneys authorized to practice law in this State, effective immediately.
Murphy, P. J., Sullivan, Carro, Rosenberger and Kupferman, JJ., concur.
Respondent’s resignation is accepted and filed and his name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective July 14, 1994.